        Case 5:20-mj-00012-JLT Document 6 Filed 06/23/20 Page 1 of 1


1
2
3
4
5
6
7
8
                                   UNITED STATES DISTRICT COURT
9
                                   EASTERN DISTRICT OF CALIFORNIA
10
11
      UNITED STATES OF AMERICA,                 )      Case No: 5:20-MJ-00012 JLT
12                                              )
                      Plaintiff,                )      ORDER APPOINTING COUNSEL
13                                              )
              vs.                               )
14                                              )
      EDUARDO ALVAREZ,                          )
15                                              )
                      Defendant.                )
16                                              )

17           The defendant has attested to his financial inability to employ counsel and wishes the

18   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

19   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court

20   ORDERS:

21           1.      David Torres is APPOINTED to represent the above defendant in this case

22   effective nunc pro tunc to June 19, 2020. This appointment shall remain in effect until further

23   order of this court.

24
25   IT IS SO ORDERED.
26
         Dated:     June 22, 2020                              /s/ Jennifer L. Thurston
27                                                     UNITED STATES MAGISTRATE JUDGE

28
